Case 6:19-cv-02011-GMB Document 1 Filed 12/12/19 Page 1 of 6            FILED
                                                               2019 Dec-13 AM 09:50
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 6:19-cv-02011-GMB Document 1 Filed 12/12/19 Page 2 of 6
Case 6:19-cv-02011-GMB Document 1 Filed 12/12/19 Page 3 of 6
Case 6:19-cv-02011-GMB Document 1 Filed 12/12/19 Page 4 of 6
Case 6:19-cv-02011-GMB Document 1 Filed 12/12/19 Page 5 of 6
Case 6:19-cv-02011-GMB Document 1 Filed 12/12/19 Page 6 of 6
